Title: From George Washington to James McHenry, 31 July 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 31st July 1798.

To a person as well acquainted with the writers of the letters herewith enclosed, as you are, it is hardly necessary to add a word in further recommendation of Major Parker to an appointment in the augmented army. and yet, there is some thing so singularly meritorious in his whole family as Military men that I shd think I was not doing Justice to the Service were I not to advise—if in time—that he should be Commissioned as a field Officer (being a Captn at the close of the last War & an Aid de Camp to General Morgan on the Western Expedition[)].
Majr Parker thinks a number of Men could be raised in Berkley and Frederick Counties in the last of which he resides, in the Neighbourhood of Genl Morgan & your old friend Richd Kidder Meade, who I am sure wd give him all their assistance. I am Yrs Always

Go: Washington



The Letters accompanying this may or may not, as you shall ⟨think⟩ best, be returned to me.

